BARKDULL, Chief Judge.
By this appeal, the appellant [plaintiff in the trial court] seeks review of an order of the trial judge dismissing its complaint for improper venue, the defendant residing in Hillsborough County. We reverse.
It is apparent from the record on appeal that the action was seeking recovery of monies due on a written agreement. The contract in question was originally accepted in Dade County, Florida. The first payment thereunder was made in Dade County, Florida. The contract was then subsequently assigned to a third party, who maintained offices both in the State of New York and in Dade County, Florida. Payments were made subsequent to the assignment, but the place of payment is not disclosed. However, prior to the institution of the instant action, the contract was reassigned to the appellant and thereafter several demands were made for payment of the sums due under said agreement in Dade County, Florida. Upon payment not being made, the instant action was commenced. Appropriate affidavits of good faith, pursuant to § 46.01, Fla.Stat., 1961, *549F.S.A., were filed at the time of the institution of the suit and it appears that the plaintiff was entitled to bring its action in the county wherein the sums due under the agreement were to be paiá. See: Williams v. Aeroland Oil Company, 155 Fla. 114, 20 So.2d 346; M. A. Kite Company v. A. C. Samford, Inc., Fla.App.1961, 130 So.2d 99; Duggan v. Tomlinson, Fla.App. 1964, 167 So.2d 2.
Even if the trial judge had been correct in determining that the proceeding had been commenced in the wrong venue, pursuant to § 46.01, Fla.Stat., F.S.A., upon such a determination he was authorized to transfer the case to the appropriate forum and not dismiss the cause. See: Reed Construction Corporation v. State Road Department, Fla.App.1964, 165 So.2d 816; Foy v. State Road Department, Fla.App. 1964, 166 So.2d 688; § 53.17, Fla.Stat., F.S.A.
Therefore, for the reasons stated above, the order here under review is reversed with directions to reinstate the cause.
Reversed with directions.